Citation Nr: 1433645	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  10-00 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a low back disorder.

2.  Entitlement to service connection for a respiratory disorder, to include asbestosis.

3.  Entitlement to a higher initial rating for service-connected bilateral hearing loss, evaluated as noncompensably disabling from July 30, 2009 to June 4, 2013, and as 30 percent disabling from June 5, 2013.


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

S. Becker, Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1965 to November 1966.  This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Service connection for a low back condition, asbestosis, and arthritis of the left elbow was denied in a December 2008 rating decision (notice was issued in January 2009).  In a February 2010 rating decision, service connection was granted and an initial noncompensable (0 percent) rating assigned for bilateral hearing loss.  The Veteran appealed each of these determinations.  In April 2010, he testified at a hearing before a Decision Review Officer.

In August 2012, the Board granted service connection for arthritis of the left elbow.  A January 2014 rating decision (notice was issued in April 2014) implemented this grant.  With respect to the issues remaining on appeal, the Board remanded them for additional development in August 2012.  The January 2014 rating decision increased the initial rating for bilateral hearing loss to 30 percent effective June 5, 2013, as a result of this development.  Bilateral hearing loss remains on appeal because this increase did not cover the entire timeframe in question and was not to the maximum rating possible for the period of this timeframe it did cover.  AB v. Brown, 6 Vet. App. 35 (1993).  Unfortunately, review of the Veteran's paper and electronic claims files shows that adjudication cannot proceed.  This matter accordingly once again is REMANDED.


REMAND

Although the delay entailed by another remand is regrettable, the Board cannot adjudicate the three remaining issues comprising this matter without additional development.  Such development is necessary to ensure that the Veteran is afforded every possible consideration.  VA indeed has a duty to assist him in substantiating the benefits sought.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  In other words, VA has a duty to assist him in gathering evidence that may show he is entitled to service connection for a low back disorder and for a respiratory disorder, to include asbestosis, and to a higher initial rating for his service-connected bilateral hearing loss.  

I.  Records

The duty to assist includes making reasonable efforts to assist the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A(b) (West 2002); 38 C.F.R. § 3.159(c) (2013).  VA must make as many requests as are necessary to obtain identified relevant records in government custody unless it is concluded that they do not exist or that further requests for them would be futile.  38 U.S.C.A. § 5103A(b)(3) (West 2002); 38 C.F.R. § 3.159(c)(2) (2013).  The claimant shall be notified if they cannot be or are not obtained.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

Regarding a low back disorder, the Veteran contends in part that he hurt his back during service in 1966 when he fell approximately 45 feet into water from the USS Hornet while it was in port.  He recounts having received treatment due to this incident.  Service treatment records are not available, as set forth in the previous remand.  The Veteran preliminarily was found competent and credible to report the incident therein.  However, some of the evidence that has become available since then calls a final credibility finding into question.  Deck logs, which contain entries about important occurrences aboard a ship, may be pertinent in documenting a man going overboard.  A request or requests for them thus must be made.  The Veteran and his representative must be notified if the request is or requests are unsuccessful.

VA treatment records regarding the Veteran dated into December 2012 have been obtained by VA.  They show that he receives ongoing treatment to include for back problems, respiratory problems, and bilateral hearing loss.  The likelihood that there are pertinent VA treatment records dated from December 2012 to present therefore is significant.  As such, a request or requests for these updated records must be made.  Such a request or requests would be necessary even if the records were of questionable pertinence.  VA indeed has constructive notice of all of its own treatment records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran and his representative must be notified if the aforementioned request is or requests are unsuccessful.

When the existence of pertinent private records is discovered, VA must ask the claimant either to submit them or provide enough information to identify and locate them along with an authorization for their release.  38 C.F.R. §§ 3.159(c)(1), (e)(2) (2013).  An initial request and, if necessary, one or more follow-up requests must be made by VA for each source for which information and authorization is provided.  38 C.F.R. § 3.159(c)(1) (2013).  The claimant shall be notified if requested records from one or more such sources cannot be or are not obtained as a result.  38 U.S.C.A. § 5103A(b)(2) (West 2002); 38 C.F.R. § 3.159(e)(1) (2013).

Here, the Veteran's attorney noted in a January 2013 statement that the Veteran received no private treatment.  However, there are many indications to the contrary.  A February 2012 VA treatment record mentions that the Veteran is seen privately.  Dr. P., Dr. F., and Dr. M., are specifically mentioned in this regard in a February 2011 VA treatment record.  At June 2013 VA medical examinations, the Veteran reported having ear surgery about one year earlier at the Michigan Ear Institute and being hospitalized due to his low back at Bay Medical approximately 20 to 25 years earlier at Bay Medical Hospital.  This corresponds with his report of surgery there in 1988 at a March 2008 VA medical examination regarding a low back disorder.  He testified at the hearing that it used to be called General Hospital.  Finally, the Veteran testified that he still sees Dr. K. regarding a respiratory disorder.

No response was received from the Veteran to a January 2013 letter, sent pursuant to the previous remand, requesting that he either submit all outstanding pertinent private treatment records or provide enough information to identify and locate them along with authorization for their release to VA.  None of the aforementioned physicians or facilities was referenced in particular in this regard, however.  For this reason and because each of the remaining issues comprising this matter must also be remanded for other reasons, the Veteran shall be given another chance to respond.  He also shall be given a chance to do the same regarding any employment records, particularly in light of the dispute as to whether or not he was exposed to asbestos on the job after service.  If he opts to provide information along with authorization, an initial request must be made.  Follow-up requests and notice to him and his representative if the request is or requests are unsuccessful also must be made as necessary.

II.  Medical Examinations and Opinions

If VA provides a medical examination and/or a medical opinion with respect to service connection, whether or not obligated to do so, the duty to assist requires that it be adequate.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A VA medical examination and/or VA medical opinion is adequate when it allows the Board to perform a fully informed adjudication.  Id.  The Veteran's entire history thus must be considered.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); Ardison v. Brown, 6 Vet. App. 405 (1994).  The medical examination must describe any disability present in sufficient detail.  Id.  All factual premises underlying the medical opinion must be accurate.  Reonal v. Brown, 5 Vet. App. 458 (1993).  A rationale for the medical opinion further must be clearly and fully articulated.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl, 21 Vet. App. at 120.

Here, the Veteran underwent a VA medical examination complete with medical opinion for a low back disorder in March 2008.  In the previous remand, this opinion was found to be of little probative value.  Another VA medical examination complete with medical opinion therefore was directed.  This opinion was to include consideration of whether any low back disorder diagnosed is a congenital defect, a congenital disease, or acquired rather than congenital.  The remand set forth that service connection for a congenital defect requires that there be a superimposed disease or injury related to service, while there must have been incurrence (first manifestation) or aggravation (permanent worsening beyond natural progression) during service for a congenital disease.  It further set forth that service connection for an acquired condition requires only that it be the result of service.  Each opinion was to be accompanied by a complete rationale.

Complying with the previous remand, one of the VA medical examinations that took place in June 2013 concerned a low back disorder.  The medical opinion rendered therein for the Veteran's diagnosed sacralization was a congenital defect which was not permanently aggravated by his service.  The medical opinion for his diagnosed degenerative changes was that they were not a congenital defect and were due to factors other than service.  Each opinion unfortunately is deficient.  No rationale whatsoever was supplied for why sacralization is a congenital defect as opposed to a congenital disease or an acquired condition.  Also, the wrong congenital standard was utilized.  Permanent aggravation was discussed as if a congenital disease was at issue, with no discussion of a superimposed disease or injury related to service.  No rationale whatsoever was supplied for why degenerative changes are not a congenital defect.  Further, it was not specified whether degenerative changes are a congenital disease or an acquired condition.  

The claimant has the right to compliance with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Arrangements accordingly shall be made for another VA medical examination complete with medical opinion.  This shall occur after all records development has been completed.  Of note is that the previous remand directed that the Veteran's reported back injury due to falling overboard during service was to be taken into account.  This report indeed was considered true.  Such now is in question, as discussed above.  However, the report again shall be considered true to ensure that the new VA medical opinion is adequate under all circumstances.  Indeed, the Board can perform a fully informed adjudication based on an opinion that factors in his report whether or not it ultimately is deemed credible.  If the opinion did not factor in his report, the Board could only perform such an adjudication if it ultimately is deemed not credible.

With respect to a respiratory disorder, to include asbestosis, a VA medical examination complete with medical opinion was conducted in March 2008.  Chronic obstructive pulmonary disease (COPD) was diagnosed.  It was opined to be related to another factor instead of the Veteran's service.  Asbestosis was not diagnosed, and for this reason it was opined not to be related to his service.  No problems with the examination or the opinion were highlighted in the previous remand.  However, a diagnosis of asbestosis had been made as of that time.  Some of the evidence that has become available since the remand lends additional support to this diagnosis.  This evidence also contains a diagnosis of emphysema.  It follows that arrangements must be made for another VA medical examination complete with medical opinion concerning every respiratory disorder diagnosed, whether asbestosis, emphysema, COPD, or otherwise.  If asbestosis is not diagnosed, an opinion taking into account the considerable evidence to the contrary is required.

III.  Supplemental Statement of the Case (SSOC)

In the previous remand, the Board directed that the Veteran be accorded a new VA medical examination with respect to his service-connected bilateral hearing loss.  It further was directed that, after completion of this additional development, his entitlement to an initial compensable rating be readjudicated.  If the denial of this benefit continued, an SSOC was to be provided to the Veteran and his representative who were to be given the opportunity to respond prior to further Board consideration.  The new examination was one of those conducted in June 2013.  That a 30 percent initial rating was assigned effective June 5, 2013, in the January 2014 rating decision as a result of this development is reiterated.  This increase was deemed by the RO to be a full grant of the benefit sought.  As such, the SSOC issued contemporaneously did not address service-connected bilateral hearing loss.

The RO's conclusion that the benefit sought was granted in full is erroneous.  Indeed, it is reiterated that the increase did not cover the entire timeframe in question.  Whether or not an initial compensable rating is warranted for the period through June 4, 2013, remains at issue.  It further is reiterated that the increase was not to the maximum rating possible for the period of this timeframe that it did cover.  The maximum rating possible for service-connected bilateral hearing loss is 100 percent.  38 C.F.R. §§ 4. 85, 4.86, Diagnostic Code 6100.  Whether or not an initial rating even higher than 30 percent is warranted for the period beginning June 5, 2013, thus remains at issue.  

Acknowledgement is given to a January 2010 statement of the Veteran initiating the appeal (notice of disagreement) of his initial rating for service-connected bilateral hearing loss.  He indicates that he is asking for a 20 percent rating.  While this could be the basis of the RO's conclusion, such cannot be determined since no basis was noted.  In any event, the Veteran's statement does not state that a rating of at least 20 percent awarded for only a portion of the timeframe in question satisfies his appeal.  The full benefit sought therefore has not been granted regardless of the precise meaning of his statement.  Clarification of his meaning is necessary, but issuance of a SSOC was required by the previous remand in this situation.  This was not done.  The claimant once again has the right to compliance with remand directives.  Stegall, 11 Vet. App. at 268.  As such, an SSOC shall be issued.

Accordingly, a REMAND is directed for the following:

1.  Ask the Veteran in writing to clarify whether he desires to continue his appeal of entitlement to a higher initial rating for service-connected bilateral hearing loss in its entirety, only in part, or not at all.  To assist him in doing so, reiterate to him that a full appeal would address his claim of entitlement to an initial compensable rating for the period from July 30, 2009 to June 4, 2013, and to an initial rating higher than 30 percent for the period beginning June 5, 2013.

2.  Make as many requests to all appropriate sources as necessary to obtain deck logs for the USS Hornet dated from January 1, 1966, to November 23, 1966, and any other documentation regarding a man going overboard while in port during this timeframe. Associate all records received with the paper or electronic claims file. If records do not exist or exist but are not received whether in whole or in part, notify the Veteran and his attorney pursuant to established procedure.

3.  Make as many requests as necessary to obtain all outstanding VA treatment records regarding the Veteran dated from December 2012 to present.  Associate all records received with the paper or electronic claims file.  If the records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

4.  Ask the Veteran in writing either to submit all outstanding private treatment records regarding a low back disorder, a respiratory disorder whether asbestosis or otherwise, and bilateral hearing loss.  Alternatively ask him to provide enough information to identify and locate these records along with an authorization for their release to VA.  This includes from Dr. P., Dr. F., Dr. M., Dr. K., the Michigan Ear Institute (particularly concerning a recent surgery), Bay Medical Hospital (formerly called General Hospital and particularly concerning surgery there in or around 1988), or otherwise.  

It also includes employment records regarding the Veteran's exposure or lack thereof to asbestos on the job after service.  If he provides information and authorization, make an initial request for the records with a follow-up request or requests as necessary.  Associate all records received with the paper or electronic claims file.  If requested records are not received whether in whole or in part, notify the Veteran and his representative pursuant to established procedure.

5.  After completion of all of the above, arrange for the Veteran to undergo an appropriate VA medical examination regarding a low back disorder.  The examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one of these files.  The examiner also shall document in the report an interview with the Veteran regarding his medical history and current symptoms.  All necessary tests and studies next shall be performed, the results of which shall be included in the report.  The examiner then shall diagnose in the report all low back disorders present.

The examiner next shall opine in the report as to whether each disorder diagnosed is a congenital defect (a congenital condition more or less static in nature), a congenital disease (a congenital condition capable of improving or deteriorating), or an acquired condition.  For each congenital defect, the examiner further shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that there is a superimposed disease or injury related to the Veteran's service.  For each congenital disease, the examiner shall opine as to whether it is at least as likely as not that it was incurred (first manifested) or aggravated (permanently worsened beyond natural progression) during his service.  For each acquired condition, the examiner shall opine as to whether it is at least as likely as not that it is the result of his service.

A clear and full rationale (explanation) must be provided for each opinion in the report.  This means that the conclusion reached by the examiner must be supported.  As such, medical principles shall be discussed thoroughly as they relate to the medical and lay (non-medical) evidence.  All pertinent treatment records and the VA medical examinations complete with medical opinions from March 2008 and June 2013 specifically shall be addressed.  So shall the Veteran's report of a back injury due to falling overboard during service, which shall be taken as true-as well as his reports of back problems during service due to rigging netting, grinding and scraping the ship, and performing other manual labor tasks.

If any opinion cannot be provided without speculation, the examiner still shall provide a clear and full rationale in the report.  Options supporting such a conclusion include, but are not limited to, the lack of appropriate qualifications, need for more information, inability to obtain needed information, limits of current medical knowledge, and inability to select the cause among multiple possible causes.  A copy of, or at least a citation to, any medical literature referenced in the report finally shall be provided by the examiner.

6.  Also after completion of all of the above regarding records, arrange for the Veteran to undergo an appropriate VA medical examination regarding a respiratory disorder to include asbestosis.  The examiner shall review the paper and electronic claims files, documenting such in a report to be placed in one of these files.  The examiner also shall document in the report an interview with the Veteran regarding his medical history and current symptoms.  All necessary tests and studies next shall be performed, the results of which shall be included in the report.  

The examiner then shall diagnose in the report all respiratory disorders present.  If asbestosis is not diagnosed, the examiner next shall opine in the report as to why not and include a discussion of the considerable medical evidence to the contrary.  
For each disorder diagnosed, the examiner further shall opine as to whether it is at least as likely as not (a 50 percent or greater probability) that it is the result of the Veteran's service.  A clear and full rationale (explanation) must be provided for this opinion in the report.  This means that the conclusion reached by the examiner must be supported.  As such, medical principles shall be discussed thoroughly as they relate to the medical and lay (non-medical) evidence.  The Veteran's exposure to asbestos during service, which shall be taken as true, specifically shall be addressed-as shall his employment after service, for which there is a dispute regarding asbestos exposure.

If any opinion cannot be provided without speculation, the examiner still shall provide a clear and full rationale in the report.  Options supporting such a conclusion include, but are not limited to, the lack of appropriate qualifications, need for more information, inability to obtain needed information, limits of current medical knowledge, and inability to select the cause among multiple possible causes.  A copy of, or at least a citation to, any medical literature referenced in the report finally shall be provided by the examiner.

7.  Finally, readjudicate each of the remaining issues comprising this matter.  This includes, if the Veteran clarifies that he desires to continue his appeal regarding his service-connected bilateral hearing loss, considering the entire timeframe at issue or only a portion thereof (either an initial compensable rating for the period from July 30, 2009 to June 4, 2013, or an initial rating higher than 30 percent for the period beginning June 5, 2013) as per his clarification.  Furnish him and his attorney with a rating decision if the determination made with respect to any issue is wholly or partially favorable.  If it is wholly or partially unfavorable for any issue, furnish them with a SSOC and allow them the requisite time period to respond before processing for return to the Board.  Place a copy of the rating decision and/or an SSOC in the paper or electronic claims file.

No action is required of the Veteran until he is notified by the VA.  However, he is advised that he is obligated to cooperate in ensuring that the duty to assist is satisfied.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Wood v. Derwinski, 1 Vet. App. 190 (1991).  His failure to report for a scheduled VA examination may result in denial of his claim. 38 C.F.R. § 3.655 (2013).  The Veteran also is advised that he has the right to submit additional evidence and argument concerning this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  It must be afforded prompt treatment.  Remands by the Board or the United States Court of Appeals for Veterans Claims (Court) indeed must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the Court.  38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature of a preliminary order and does not constitute a decision by the Board.  38 C.F.R. § 20.1100(b) (2013).

